DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 61-117, filed November 04, 2020 are the subject matter of this Office Action.  As shown in MPEP 1895 and MPEP 1896, the filing of a continuation, divisional, or continuation-in-part application of a PCT application designating the United States is known as a “bypass” application, and handled as a 35 U.S.C. 111(a) application which is not subject to unity of invention analysis. 
Election/Restriction
This application contains claims directed to the following patentably distinct species 
The species of NSCLC mutation selected from the group consisting of a KRAS mutation, an ERBB2 amplification, an ALK fusion and a MET amplification or mutation.
The species of ERK inhibitor selected from the group consisting of ulixertinib and SCH772984.
The species of MEK inhibitor selected from the group consisting of selumetinib, trametinib, binimetinib and cobimetinib.
The species of RET inhibitor selected from the group consisting of pralsetinib, agerafenib, lenvatinib, apatinib and LOXO-292.
The species of ALK inhibitor selected from the group consisting of crizotinib, alectinib, lorlitinib, entrectinib, brigatinib and ceritinib.
The species of PI3K kinase inhibitor selected from the group consisting of dactolisib, idealisib, copanlisib, taselisib, perifosine, buparlisib, duvelisib, alpelisib and umbralisib. 
 The species are independent or distinct because of the following: Each species of NSCLC mutation comprise distinct point mutations or comprise distinct gene fusion products and said species are not obvious variants of each other based on the current record.
Secondly, each species of compound in the combination of a CDK inhibitor of Formula (I), an ERK inhibitor and a MEK inhibitor; or alternatively, a CDK inhibitor of Formula (I) and a RET inhibitor; a CDK inhibitor of Formula (I) and an ALK inhibitor; or a  CDK inhibitor of Formula (I)  and combination of ERK, PI3K and ALK inhibitor comprises distinct physical and chemical properties which in turn, gives rise to distinct combinations with distinct physical and chemical properties. In addition, these species are not obvious variants of each other based on the current record.
 Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of NSCLC mutation from the group above for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
 Applicant is also required under 35 U.S.C. 121 to elect a single disclosed combination of (i) of a CDK inhibitor of Formula (I) an ERK inhibitor and a MEK inhibitor, (ii) a CDK inhibitor of Formula (I) and a RET inhibitor (iii) a CDK inhibitor of Formula (I) and an ALK inhibitor, or (iv) a  CDK inhibitor of Formula (I)  and combination of ERK, PI3K and ALK inhibitor, from the groups above for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 61 to 117 are generic. 
 There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species of NSCLC mutations and species of ERK inhibitor, MEK inhibitor, RET inhibitor,  ALK inhibitor and PI3K inhibitor each require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a single disclosed species from above to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  
If Applicant elects the combination of (i) of a CDK inhibitor of Formula (I) and an ERK inhibitor and MEK inhibitor, Applicant is required to elect a single disclosed species of ERK inhibitor (claims 62, 75 and 95) and MEK inhibitor (claim 69 and 78). 
If Applicant elects the combination of (ii) of a CDK inhibitor of Formula (I) and an RET inhibitor, Applicant is required to elect a single disclosed species of RET inhibitor (claim 87). 
If Applicant elects the combination of (iii) of a CDK inhibitor of Formula (I) and a ALK inhibitor, Applicant is required to elect a single disclosed species of ALK inhibitor (claim 103). 
If Applicant elects the combination of (iv) of a CDK inhibitor of Formula (I) and an ERK inhibitor, ALK inhibitor and PI3K inhibitor Applicant is required to elect a single disclosed species of ALK inhibitor (claim 103), ERK inhibitor (claims 111) and PI3K inhibitor (claim 113). 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628